DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
3.	Claim 4 is objected to because of the following informalities:  the phrase “a U-Net type of CNN classify” should read “a U-Net type of CNN to classify” and the phrase “used to define regions of interest (ROI) and the basis of measurement kernels” should read “used to define regions of interest (ROI) and provide a basis of measurement kernels”.  Appropriate correction is required.
4.	Claim 12 is objected to because of the following informalities:  the phrase “cardiac B-mode ultrasound data” should read “cardiac B-mode ultrasound data.”.  Appropriate correction is required.
5.	Claim 16 is objected to because of the following informalities:  the phrase “based on processing of as current exam” should read “based on processing of a current exam”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the phrase “a Left ventricle segmental bullseye” should read “a left ventricle segmental bullseye”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the limitation “relevant” is unclear since it does not refer to any technical characteristic of the image.  For purposes of examination, the phrase “extract relevant parts of the images” is interpreted as “extract parts of the images”.  Claims 2-20 are rejected due to their dependency.
8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the limitation “state estimation” is unclear since the state is not defined. For purposes of examination, the phrase “fusion of measurements via state estimation” is interpreted as “fusion of measurements via state estimation of point-velocity components”.  Claims 2-20 are rejected due to their dependency.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 specifies that the centerline samples are passed to the state estimation.  It is unclear to what extent the knowledge of the centerline position contributes since the motion is already estimated for all points inside the segmented myocardium.
10.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites the limitation “the updated point-velocity components”.  There is insufficient antecedent basis for this limitation in the claim without the interpretation of “fusion of measurements via state estimation of point-velocity components” in claim 1, as noted in 5 above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1, 10-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US2012/0078097).
Regarding claim 1, Wang discloses A method for processing echocardiography data in order to enable automatic functional measurements based on cardiac ultrasound images as an input (abstract), the method comprising: 
(i) classification of the cardiac ultrasound images in order to ensure that relevant images are passed on to the next steps (“Where the sequence extends over multiple cycles, the cycles are automatically divided for independent tracking of the cardiac wall” in par. [0007]; “In act 22, one or more frames in the heart cycle are identified. For example, an end-diastolic and/or end-systolic frame is identified” in par. [0062]); 
(“A processor identifies a myocardium in a first frame. The processor estimates non-rigid deformation of a myocardium” in par. [0008]; “In one embodiment, the volume is calculated by detecting the myocardium. Any boundary detection may be used. For example, the detection discussed below for act 28 as part of tracking is performed for each frame of data to calculate volume” in par. [0065]; “In act 28, a processor identifies a myocardium in one or more frames. For example, the heart wall is located in the ED frame, SD frame and/or last frame before the next cycle. Tracking is initialized by detecting the myocardial boundaries of the left ventricle (LV)” in par. [00074]); 
(iii) regional motion estimates to determine a mapping of displacements in the extracted parts of the image and to output estimated tissue motion vectors for the extracted parts of the image (“Automatic tracking of the myocardium motion and estimation of clinical cardiac parameters in three-dimensional space is provided” in par. [0009]; “In a third action, automatic tracking initialization is provided. The initial endocardial and epicardial boundaries of the left ventricle (LV) are obtained using a marginal space learning (MSL) classifier” in par. [0033]; “The estimation tracks the boundary from one frame to another frame. This frame-to-frame tracking progresses through the sequence. The motion of the heart wall, such as the myocardium, is determined. The motion may be determined by differences between absolute positions of the heart wall in different frames” in par. [0088]); and 
(iv) fusion of measurements via state estimation applied to the tissue motion vectors and thereby incorporating a temporal domain to produce data showing variation (“Automatic tracking of the myocardium motion and estimation of clinical cardiac parameters in three-dimensional space is provided. Information from multiple cues, such as speckle tracking, boundary detection, mass conservation, and/or motion prior, are fused into a single Bayesian objective function to achieve accurate and robust tracking of the whole myocardium volume. Efficient optimization, such as manifold learning, is used to achieve high speed” in par. [0029]; “In a fourth action, ventricular wall motion tracking is provided. The 3D deformation of the myocardial wall is captured by fusing the information from multiple cues, including speckle tracking, boundary detection and motion prior” in par. [0034]; “The estimation tracks the boundary from one frame to another frame. This frame-to-frame tracking progresses through the sequence. The motion of the heart wall, such as the myocardium, is determined. The motion may be determined by differences between absolute positions of the heart wall in different frames” in par. [0088]; “Instead of removing the speckle noise, which might potentially lose discriminative features, information from multiple cues is fused into another machine-trained classifier. The additional machine-learned knowledge is used to track based on a plurality of cues. For example, the cues include the motion prior information (i.e., heart wall boundary or local deformation detected from each frame of ultrasound data as discussed above for act 28), speckle tracking, boundary detection, and mass conservation” in par. [0090]); 
wherein at least one of steps (i), (ii) and (iii) is done using a neural network, or a part of a neural network (“the processor 12 applies a probabilistic model to detect the myocardium and/or to track the myocardium. The probabilistic model is a machine-learned classifier. Any classifier may be applied, such as a model-based classifier or a learned classifier (e.g., classifier based on machine learning). For learned classifiers, binary or multi-class classifiers may be used, such as Bayesian or neural network classifiers” in par. [0042]). 
Regarding claim 10, Wang discloses A method as claimed in claim 1, including a further step (v), which comprises calculation of clinical indices (“In order to estimate myocardium strain, dense tracking of the cardiac motion establishes the inter-frame correspondences for each point on the 3D mesh initialized in act 28” in par. [0089]; “In act 34, one or more cardiac parameters are calculated. The parameters are variables, such as any myocardial mechanical characteristic. For example, volume, displacement, velocity, twist, torsion, strain, strain rate, principal strain, radius, curvature, contraction front map, relaxation front map, coronary map, or combinations thereof are calculated. One or more values or quantities are calculated for the parameters” in par. [0108]). 
Regarding claim 11, Wang discloses A method as claimed in claim 10, wherein step (v) uses the updated point-velocity components from step (iv) in order to calculate one or more clinical indices selected from: global or regional longitudinal myocardial strain; global or regional longitudinal myocardial strain rate; regional myocardial velocity; and/or regional myocardial displacement (“In order to estimate myocardium strain, dense tracking of the cardiac motion establishes the inter-frame correspondences for each point on the 3D mesh initialized in act 28” in par. [0089]). 
Regarding claim 12, Wang discloses A method as claimed in claim 1, wherein the input cardiac images are cardiac B-mode ultrasound data (“The ultrasound data may be of any type, such as B-mode” in par. [0039])
Regarding claim 13, Wang discloses A method as claimed in claim 1, comprising automatically providing an output comprising regional numeric deformation values for all segments of the left ventricle (inherent in “The aligned high-dimensional motion vectors (i.e., coordinates of the boundary) are mapped to a low-dimensional embedding using the ISOMAP or other algorithm” in par. [0085] since each value of the map can be seen as a regional deformation value of one segment of the ventricle).
Regarding claim 16, Wang discloses A method as claimed in claim 1, including outputting information via a user interface that displays a trend graph for regional and/or global values based on processing of as current exam and optionally also prior exams for the same patient (“For maps or other parametric displays, values are calculated for different locations (e.g., different segments and/or control points of the mesh)” in par. [0108]; “The calculation occurs without user input. For example, the user configures the system to scan a volume of a patient and to provide values or displays for one or more specific parameters” in par. [0110]). 
Regarding claim 17, Wang discloses A method as claimed in claim 1, wherein at the end of an exam, the user is automatically presented with a Left ventricle segmental bullseye generated in background based on processing recorded images while the user was completing the exam (par. [0026]). 
Regarding claim 18, Wang discloses A computer programme product containing instructions that, when executed, will configure a computer device to carry out the method of claim 1 (fig. 1; par. [0009]- [0011], [0041], [0042]). 
Regarding claim 19, Wang discloses A computer device configured to carry out the method of claim 1 (fig. 1; par. [0009]- [0011], [0041], [0042]). 
Regarding claim 20, Wang discloses An ultrasound imaging system comprising a computer device as claimed in claim 19 for processing ultrasound images obtained via the imaging system (fig. 1; par. [0009]- [0011], [0041], [0042]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US2012/0078097) in view of Nguyen et al. (US10,853,449).
Regarding claim 2, Wang discloses, except for the limitations italicized below, A method as claimed in claim 1, wherein step (i) uses a first neural network, or a first part of a neural network, step (ii) uses a second neural network, or second part of a neural network (par. [0011], [0041], [0042]), and step (iii) uses a third neural network, or third part of a neural network (par. [0011], [0041], [0042]). 
(abstract; “The neural network is designed to classify images into classes” in col. 10 ln. 25-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the image classification technique of Nguyen for the image classification of Wang in order provide an alternative method of image classification with predictable results.
13.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US2012/0078097) in view of Nguyen et al. (US10,853,449) further in view of Allibhai (US2019/0341052).
Regarding claim 3, Wang discloses A method as claimed in claim 1, but fails to disclose wherein step (i) uses a convolutional neural network (CNN) in the form of a feed-forward CNN composed of inception blocks and a dense connectivity pattern.
Nugyen teaches, in the same field of endeavor of medical imaging, classifying input images using a neural network  using a convolutional neural network in the form of a feed-forward CNN composed of inception blocks (abstract; fig. 2; “In some embodiments, CNNs are feed-forward neural network” in col. 5 ln. 25-26; “The neural network is designed to classify images into classes” in col. 10 ln. 25-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the image classification technique of Nguyen for the image classification of Wang in order provide an alternative method of image classification with predictable results.
(par. [0112]).
It would have been obvious to one of ordinary skill in the art to modify Nguyen with the teaching of Allibhai in order to learn global patterns for classifying images with predictable results.
14.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US2012/0078097) in view of Smistad et al. (“2D left ventricle segmentation using deep learning”).
Regarding claim 4, Wang discloses A method as claimed in claim 1, wherein the segmentation at step (ii) uses a U-Net type of CNN classify the LV myocardium with the pixel map of the segmentation being processed and used to define regions of interest (ROI) and the basis of measurement kernels. 
Smistad teaches, in the same field of endeavor, using a U-Net type of CNN to classify the left ventricle myocardium (fig. 2; “B. Neural Network”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teaching of Smistad in order to provide a known CNN architecture for segmentation with predictable results.
15.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US2012/0078097) in view of Ilg et al. (“FlowNet 2.0: Evolution of Optical Flow Estimation with Deep Networks”).
Regarding claim 7, Wang discloses A method as claimed in claim 1, but fails to disclose wherein the motion estimation at step (iii) uses the neural networks referred to 
However, Ilg teaches motion estimation using the neural networks referred to as FlowNets and includes stacking of multiple U-Net architectures with image warping of intermediate motion and propagation of brightness error (Abstract; Introduction; Table 2; Stacking Networks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the motion estimation technique of Ilg for the motion estimation technique of Wang in order to decrease estimation error.
Regarding claim 8, the combined references of Wang and Ilg disclose A method as claimed in claim 7, wherein Ilg discloses step (iii) includes two parallel routes for the motion estimation in order to tackle larger and smaller displacements separately (Figure 2). 
Regarding claim 9, the combined references of Wang and Ilg disclose A method as claimed in claim 8, wherein Ilg discloses: larger displacements are predicted by stacking three U-Net architectures, the first which includes explicit correlation of feature maps, while the two succeeding are standard U-Net architectures without custom layers; and wherein for smaller displacements only one U-Net is used, but compared to the networks for the larger displacements, the kernel size and stride of the first layer is reduced (Figure 2). 
16.	Claims 1, 5 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US2013/0184570) in view of Wang et al. (US2012/0078097).
Regarding claim 1, Wang ‘570 discloses, except for the limitations italicized below, A method for processing echocardiography data in order to enable automatic functional measurements based on cardiac ultrasound images as an input, the method comprising: 
(i) classification of the cardiac ultrasound images in order to ensure that relevant images are passed on to the next steps (“The medial diagnostic imaging device includes but is not limited to an X-ray imaging diagnostic device, an ultrasonic (UL) diagnostic imaging device, a computed tomography (CT) device, a magnetic resonance imaging (MRI) diagnostic device, a positron emission tomography (PET) device and the like” in par. [0047]; “left ventricle image” in par. [0033]; “In a three-dimensional image time series, there may be some image slice time series which are beyond the real range of the moving object. The contours of the moving object extracted from such image slice time series are false and, if being used, will undermine the accuracy of subsequent parameter calculation for the moving object” in par. [0061]; “In an embodiment of the present invention, before acquiring the contour of a moving object, such image slice time series as mentioned above are determined” in par. [0062]; “The classification unit 1640 is configured to determine the predetermined image slice time series to be used in the motion region adjustment unit 1620” in par. [0107]); 
(ii) segmentation and semantic partitioning of the left ventricle (LV) myocardium to extract relevant parts of the images (“Preferably, the left ventricle image segmentation method according to the embodiments of the present invention may be also configured to extract a contour of an epicardium (epicardial contour) of the left ventricle so as to determine a myocardium by combining the extracted endocardial contour with the extracted epicardial contour” in par. [0080]; “After the contours of the moving object are acquired, the acquired contours of the moving object are corrected based on motion trend information of the moving object” in par. [0109]); 
(iii) regional motion estimates to determine a mapping of displacements in the extracted parts of the image and to output estimated tissue motion vectors for the extracted parts of the image (“In step S510, the motion trend information of the moving object in each image slice time series is determined” in par. [0067]; “After the contours of the moving object are acquired, the acquired contours of the moving object are corrected based on motion trend information of the moving object” in par. [0109]); and 
(iv) fusion of measurements via state estimation applied to the tissue motion vectors and thereby incorporating a temporal domain to produce data showing variation of the estimated measurements over time (“According to an embodiment of the present invention, the contours of the moving object in the image slices in the certain image slice time series may be corrected with the contours of the moving object in the image slices in an image slice time series adjacent to the certain image slice time series” in par. [0112]; “In addition, by taking the motion region of the predetermined image slice time series which suffers the least interference as a reference to adjust the motion regions of the other image slice time series, the interference in the other image slice time series may be eliminated” in par. [0114]); 
wherein at least one of steps (i), (ii) and (iii) is done using a neural network, or a part of a neural network. 
Wang ‘570 fails to disclose wherein at least one of steps (i), (ii) and (iii) is done using a neural network, or a part of a neural network.
However, Wang ‘570 teaches wherein at least one of steps (i), (ii) and (iii) is done using machine learning (“As a specific implementation mode, the classification unit 1640 may determine the predetermined image slice time series using the machine learning method described in the forgoing embodiments of a moving object contour extraction method” in par. [0107]).
Wang ‘097 teaches, in the same field of endeavor, wherein at least one of steps (i), (ii) and (iii) is done using a neural network, or a part of a neural network (“the processor 12 applies a probabilistic model to detect the myocardium and/or to track the myocardium. The probabilistic model is a machine-learned classifier. Any classifier may be applied, such as a model-based classifier or a learned classifier (e.g., classifier based on machine learning). For learned classifiers, binary or multi-class classifiers may be used, such as Bayesian or neural network classifiers” in par. [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang ‘570 with the teaching of Wang ‘097 in order to provide a specific example of a machine learning algorithm with predictable results.
Regarding claim 5, the combined references of Wang ‘570 and Wang ‘097 disclose A method as claimed in claim 3, wherein Wang ‘570 discloses the segmentation (“The left ventricle image segmentation method according to the embodiments of the present invention is configured to acquire contours of a left ventricle from a three-dimensional medical image time series. Typically, a contour of a left ventricle refers to a contour of an endocardium (endocardial contour) of the left ventricle. Preferably, the left ventricle image segmentation method according to the embodiments of the present invention may be also configured to extract a contour of an epicardium (epicardial contour) of the left ventricle so as to determine a myocardium by combining the extracted endocardial contour with the extracted epicardial contour” in par. [0080]; “a thickness of the myocardium of the left ventricle is determined in the polar coordinate system using a circumferential directional projection of an edge image of each image slice and the radius of the endocardial contour of the left ventricle in the image slice, thereby to acquire a radius of the epicardial contour of the left ventricle in each image slice; the epicardial contour of the left ventricle is acquired in the polar coordinate system from the edges nearby by the radius of the epicardial contour of the left ventricle using a curve fitting method; and the epicardial contour of the left ventricle is mapped to a corresponding original image slice” in par [0095]; “In addition, the central line of the LV in a three-dimensional space can be fitted to assist the recognition” in par. [0100]). 
Regarding claim 10, the combined references of Wang ‘570 and Wang ‘097 disclose A method as claimed in claim 1, wherein Wang ‘570 discloses including a further step (v), which comprises calculation of clinical indices (“The thickness of the myocardium can be determined according to the endocardial contour and the epicardial contour of the left ventricle” in par. [0094]). 
Regarding claim 11, the combined references of Wang ‘570 and Wang ‘097 disclose A method as claimed in claim 10, wherein Wang ‘097 discloses step (v) uses the updated point-velocity components from step (iv) in order to calculate one or more clinical indices selected from: global or regional longitudinal myocardial strain; global or regional longitudinal myocardial strain rate; regional myocardial velocity; and/or regional myocardial displacement (“In order to estimate myocardium strain, dense tracking of the cardiac motion establishes the inter-frame correspondences for each point on the 3D mesh initialized in act 28” in par. [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang ’570 with the teaching of Wang ‘097 in order to provide additional cardiac measurements. 
Regarding claim 12, the combined references of Wang ‘570 and Wang ‘097 disclose A method as claimed in claim 1, wherein Wang ‘097 discloses the input cardiac images are cardiac B-mode ultrasound data (“The ultrasound data may be of any type, such as B-mode” in par. [0039])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang ’570 with the teaching of Wang ‘097 in order to provide additional well known image formats. 
Regarding claim 13, the combined references of Wang ‘570 and Wang ‘097 disclose A method as claimed in claim 1, wherein Wang ‘570 discloses comprising automatically providing an output comprising regional numeric deformation values for all (inherent in “the contour of the left ventricle acquired in the polar coordinate system is mapped to the corresponding original image slice” in par. [0086] since each value of the map can be seen as a regional deformation value of one segment of the ventricle).
Regarding claim 14, the combined references of Wang ‘570 and Wang ‘097 disclose A method as claimed in claim 1, wherein Wang ‘570 discloses cardiac cycles which have inferior quality are automatically discarded during initial processing at step (i) (par. [0061], [0062]). 
Regarding claim 15, the combined references of Wang ‘570 and Wang ‘097 disclose A method as claimed in claim 14 wherein Wang ‘570 discloses the automatic discarding of ultrasound data occurs: when view recognition fails due to view recognition confidence being lower than a threshold; when segmentation indicates that apex is moving away and towards the probe during the cardiac cycle; and/or when regularization is failing (par. [0061], [0062]). 
Regarding claim 16, the combined references of Wang ‘570 and Wang ‘097 disclose A method as claimed in claim 1, wherein Wang ‘097 discloses including outputting information via a user interface that displays a trend graph for regional and/or global values based on processing of as current exam and optionally also prior exams for the same patient (“For maps or other parametric displays, values are calculated for different locations (e.g., different segments and/or control points of the mesh)” in par. [0108]; “The calculation occurs without user input. For example, the user configures the system to scan a volume of a patient and to provide values or displays for one or more specific parameters” in par. [0110]). 

Regarding claim 17, the combined references of Wang ‘570 and Wang ‘097 disclose A method as claimed in claim 1, wherein Wang ‘097 discloses at the end of an exam, the user is automatically presented with a Left ventricle segmental bullseye generated in background based on processing recorded images while the user was completing the exam (par. [0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang ‘570 with the teaching of Wang ‘097 in order to output information to a user.
Regarding claim 18, the combined references of Wang ‘570 and Wang ‘097 disclose A computer programme product containing instructions that, when executed, will configure a computer device to carry out the method of claim 1 (Wang ‘570 at fig. 22; par. [0128]-[0134]). 
Regarding claim 19, the combined references of Wang ‘570 and Wang ‘097 disclose A computer device configured to carry out the method of claim 1 (Wang ‘570 at fig. 22; par. [0128]-[0134]). 
Regarding claim 20, the combined references of Wang ‘570 and Wang ‘097 disclose An ultrasound imaging system comprising a computer device as claimed in claim 19 for processing ultrasound images obtained via the imaging system (Wang ‘570 at fig. 22; par. [0047], [0128]-[0134]). 

Allowable Subject Matter
17.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection above is overcome.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667